      CASE 0:18-cr-00150-DWF-HB Document 116 Filed 08/07/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                        District Court File No. 18-150 (DWF/HB)

UNITED STATES OF AMERICA,                  )
                                           )       UNITED STATES'S NOTICE
       Plaintiff,                          )       CONCERNING ORAL
                                           )       ARGUMENT ON DEFENDANT'S
       vs.                                 )       MOTION TO DISMISS
                                           )
MICHAEL HARi,                              )
                                           )
       Defendant.                          )



       Earlier today the United States of America filed its Opposition to the Defendant's

Motion to Dismiss (the defendant's motion to dismiss is CM/ECF Document Number 94,

and the government' s opposition is CM/ECF Document Number 115). This Opposition

was written by Timothy Visser, who is a member of the prosecution team in this case, and

a Trial Attorney in the Criminal Section of the Justice Department's Civil Rights Division.

Mr. Visser would have been responsible for presenting oral argument on the government's

response at the motions hearing on Thursday, August 8, 2019. However, on Saturday,

August 3, 2019, there was a mass shooting in El Paso, Texas. The Justice Department's

investigation of this crime includes a civil rights component, and Mr. Visser was directed

to proceed immediately to El Paso. He arrived in El Paso on Sunday, August 4, is still

there, and is expected to be in El Paso for a while.

       In order that the government's position on this motion is well-represented, and in

order that the Court receive the benefit of the best advocacy, Mr. Visser should be the

government lawyer who is at the podium when the Court has questions, or wishes to hear

                                               1
      CASE 0:18-cr-00150-DWF-HB Document 116 Filed 08/07/19 Page 2 of 2




oral argument, on the motion to dismiss. The government therefore respectfully requests

that the motions hearing cover everything except the motion to dismiss, and that any oral

argument on the motion to dismiss be continued to the week of August 19, 2019. The

government suggests Friday, August 23 (at any time) as a date for the continued portion of

the motions hearing. In the alternative, the government suggests oral argument during the

week of September 2, 2019.



Dated:   Av; Ci'"f I   7, Z. O < l              Respectfully Submitted,

                                                ERICA H. MacDONALD
                                                United States Attorney


                                                          -:J~
                                                BY: JOHN DOCHERTY
                                                Assistant United States Attorney
                                                MN Attorney Reg. No. 017516X

                                                JULIE E. ALLYN
                                                Assistant United States Attorney
                                                MN Attorney Reg. No. 256511




                                            2
